Citation Nr: 0402353	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  98-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension for aid and 
attendance.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1954.

This appeal is from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  During the pendency of this appeal, VA 
has partly granted the veteran's claim, awarding pension 
benefits and special monthly pension at the housebound rate.  
The veteran continues to prosecute his appeal seeking the 
greater benefit of special monthly pension for aid and 
attendance.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The regulatory criteria for determining the need for regular 
aid and attendance of another person are sufficiently 
detailed to permit of the exercise of rating judgment whether 
a claimant's circumstances meet one or more of the criteria.  
See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2003).  The May 1997 and April 2002 examination reports 
available for review in this case lack sufficient detail to 
permit a meaningful exercise of rating judgment.  The veteran 
should be examined again.  The examination report should be 
sufficiently detailed to permit VA tell which criteria of 
entitlement to aid and attendance the veteran meets, if any, 
and which he does not.

The veteran authorized VA to obtain medical records from two 
doctors on his behalf.  VA requested the records in letters 
of July 2002.  There is no response.  The RO notified the 
veteran of their failure to respond in a November 2002 
supplemental statement of the case.  This nearly but 
incompletely discharges VA's duty to assist the veteran to 
obtain evidence to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) (2003).  VA's 
regulation prescribing how to assist a claimant to obtain 
evidence instructs that two attempts to obtain private 
records are ordinarily required.  The RO should proceed with 
the second request to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).

2.  Make a second request for medical 
records from Drs. Vazquez and Bonilla, as 
authorized in the release of information 
the veteran provided in May 2002.  Obtain 
a new release if necessary.

3.  Schedule the veteran for a VA 
examination to determine his need for 
regular aid and attendance.  Provide the 
examiner with the claims file.  The 
examiner shall conduct and report a 
clinical interview including in detail 
the veteran's ability to dress and 
undress himself, to keep himself 
ordinarily clean and presentable, to 
frequently need adjustment of any special 
prosthetic or orthopedic appliances that 
he cannot adjust because of his 
disabilities, to feed himself through 
loss of coordination of upper extremities 
or through extreme weakness, inability to 
attend to the wants of nature, or 
incapacity, physical or mental, which 
requires care or assistance of on a 
regular basis to protect him from hazards 
or dangers incident to his daily 
environment.  The examiner shall report 
if the veteran is actually bedridden.

4.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




